—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Huntington, dated May 5, 1997, which granted the application of Catherine Netterscheim and Peter Netterscheim for a variance, the appeal and the cross appeal are from an order of the Supreme Court, Suffolk County (Henry, J.), entered April 28, 1998, which granted the petition to the extent of remitting the matter to the Zoning Board of Appeals for reconsideration of the application.
Ordered that the appeal and cross appeal are dismissed, without costs or disbursements.
No appeal lies as of right from a nonfinal order in a proceeding pursuant to CPLR article 78 (see, Matter of Okebiyi v Cortines, 239 AD2d 421). None of the parties sought leave to appeal and we decline to grant leave (see, Anagnos v Hangac, 239 AD2d 533). Accordingly, the appeal and cross appeal are dismissed. S. Miller, J. P., Ritter, Thompson and Altman, JJ., concur.